DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed  1 have been fully considered but they are not persuasive. Applicant argues the cited prior art Wang fails to teach " wherein a sample entry type of the sample entry is one of a 'vvs1', a 'vvcl' or a 'vvil', wherein the sample entry and the samples in the subpicture track are configured without non-video coding layer (non-VCL) network abstraction layer (NAL) units, wherein based on the subpicture track comprising the sample entry of which the sample entry is ‘vvc1’ or vvi1’, the sample entry and the samples in the subpicture track are configured without the non-VCL NAL units."  Wang discloses the sample entries vvc1, vvi1 and vvs1 [table 4 page 14] further Wang discloses the use of VCC file format " Part 15: Advanced Video Coding (AVC) file format, Carriage of NAL unit structured video in the ISO Base Media File Format" which discloses VCLNALUnitFlag syntax which indicates when set to a value of 1 that all NAL units in the sub-samples are VCL NAL units (not non-VCL NAL units). [5.47 Definition of sub-sample for AVC; 6.5.9 Definition of a sub-sample for SVC ; 8.4.8 Definition of a sub-sample for HEVC] A new rejection Denoual et al. US 20220014827 in view of Wang US 2022/0086386 further in view of Wang et al. Information technology — Coding of audio-visual objects — Part 15: Advanced Video Coding (AVC) file format, Carriage of NAL unit structured video in the ISO Base Media File Format, AMENDMENT X: Enhanced support of HEVC and MVC+D, ISO/IEC JTC1/SC29/WG11, W14123, Jan 2014, San Jose. (Wang-2) is presented below. Wherein Wang et al. Information technology — Coding of audio-visual objects — Part 15: Advanced Video Coding (AVC) file format, Carriage of NAL unit structured video in the ISO Base Media File Format, AMENDMENT X: Enhanced support of HEVC and MVC+D, ISO/IEC JTC1/SC29/WG11, W14123, Jan 2014, San Jose. (Wang-2) has been included to support the teaching of Wang teaching the claim limitations as presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1, 3-9 and 11-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Denoual et al. US 20220014827 in view of Wang US 2022/0086386 further in view of Wang et al. Information technology — Coding of audio-visual objects — Part 15: Advanced Video Coding (AVC) file format, Carriage of NAL unit structured video in the ISO Base Media File Format, AMENDMENT X: Enhanced support of HEVC and MVC+D, ISO/IEC JTC1/SC29/WG11, W14123, Jan 2014, San Jose. (Wang2).
As to claim 1, Denoual teaches a method for generating a media file, the method comprising: configuring a sample entry and samples for a subpicture track; [abstract; fig. 1-3; figs. 5-6; figs. 8-10; ¶ 0051-0057; ¶ 0064-0068; ¶ 0074-0078; ¶ 0117-0118; ¶ 0144-0148] generating the subpicture track comprising the sample entry and the samples; [fig. 6; fig. 8; ¶ 0067-0068; ¶ 0117-0118; ¶ 0145-148] and generating the media file comprising the subpicture track, wherein a sample entry type of the sample entry is one of a 'vvs1', a 'vvcl' or a 'vvil', wherein the sample entry and the samples in the subpicture track.  [abstract; fig. 1-3; figs. 5-6; figs. 8-10; ¶ 0051-0057; ¶ 0061-0068; ¶ 0074-0078; ¶ 0117-0118; ¶ 0144-0148]
Denoual does not explicitly teach generating the media file comprising the subpicture track, wherein a sample entry type of the sample entry is one of a 'vvs1', a 'vvcl' or a 'vvil', and wherein the sample entry and the samples in the subpicture track are configured without non-video coding layer (non-VCL) network abstraction layer (NAL) units, wherein based on the subpicture track comprising the sample entry of which the sample entry is ‘vvc1’ or vvi1’, the sample entry and the samples in the subpicture track are configured without the non-VCL NAL units.  
Wang teaches teach generating the media file comprising the subpicture track, wherein a sample entry type of the sample entry is one of a 'vvs1', a 'vvcl' or a 'vvil', wherein the sample entry and the samples in the subpicture track are configured without non-video coding layer (non-VCL) network abstraction layer (NAL) units, wherein based on the subpicture track comprising the sample entry of which the sample entry is ‘vvc1’ or vvi1’, the sample entry and the samples in the subpicture track are configured without the non-VCL NAL units.  [table 4 pg. 14; ¶ 0025; ¶ 0116-0121; ¶ 0160-0185; ¶ 0238-0251; ¶ 0254-0259] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Wang with the teachings of Denoual for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Wang in order to improve the similar device (apparatus, method, or product) of Denoual in the same way and yield the predictable result of improved coding efficiency.	
Denoual (modified by Wang) does not explicitly teach wherein based on the subpicture track comprising the sample entry of which the sample entry is ‘vvc1’ or vvi1’, the sample entry and the samples in the subpicture track are configured without the non-VCL NAL units. 
Wang-2 teaches further teaches the wherein based on the subpicture track comprising the sample entry of which the sample entry, the sample entry and the samples in the subpicture track are configured without the non-VCL NAL units. [5.47 Definition of sub-sample for AVC; 6.5.9 Definition of a sub-sample for SVC ; 8.4.8 Definition of a sub-sample for HEVC]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wang2 with the teachings of Denoual (modified by Wang) for the benefit of combining prior art elements of a known techniques and standard to yield a predictable result standard compliance and coding efficiency.
As to claim 3, Denoual (modified by Wang) teaches, using the motivation above, the limitations of claim 1. Denoual teaches wherein based on the subpicture track containing a conforming VVC bitstream, the subpicture track comprises the sample entry of which the sample entry type is the 'vvcl' or the 'vvi1'.  [abstract; fig. 1-3; figs. 5-6; figs. 8-10; ¶ 0051-0057; ¶ 0061-0068; ¶ 0074-0078; ¶ 0117-0118; ¶ 0144-0148]
As to claim 4, Denoual (modified by Wang) teaches, using the motivation above, the limitations of claim 1. Wang teaches wherein the sample entry and the samples in the subpicture track are configured without the non-VCL NAL units regardless of the sample entry type. [table 4 pg. 14; ¶ 0160-0185; ¶ 0238-0251; ¶ 0254-0259]
As to claim 5, Denoual (modified by Wang) teaches, using the motivation above, the limitations of claim 1. Wang teaches wherein the non-VCL NAL units include decoding capability information (DCI), operating point information (OPI), video parameter set (VPS), sequence parameter set (SPS), picture parameter set (PPS), access unit delimiter (AUD), picture header (PH), end of sequence (EOS), and end of bitstream (EOB) NAL units.  [table 4 pg. 14; ¶ 0160-0185; ¶ 0238-0251; ¶ 0254-0259]
As to claim 6, Denoual (modified by Wang) teaches, using the motivation above, the limitations of claim 5. Denoual teaches wherein the non-VCL NAL units further include access unit- level (AU-level) or picture-level non-VCL NAL units.  [abstract; fig. 1-3; figs. 5-6; figs. 8-10; ¶ 0051-0057; ¶ 0064-0068; ¶ 0074-0078; ¶ 0117-0118; ¶ 0144-0148]
As to claim 7, Denoual (modified by Wang) teaches, using the motivation above, the limitations of claim 1. Wang teaches wherein based on the sample entry type being the 'vvs1', the subpicture track contains only one sample entry and the subpicture track is referenced by at least one base track, and wherein based on the sample entry type being one of the 'vvs1', the 'vvc 1' or the 'vvi1', the sample entry and the samples in the subpicture track are configured without the non-VCL NAL units.   [table 4 pg. 14; ¶ 0160-0185; ¶ 0238-0251; ¶ 0254-0259]
As to claim 8, Denoual (modified Wang), using the motivation above, teaches a media file generating apparatus for generating a media file by performing the method for generating a media file of claim 1.  [fig. 1; see the rejection of claim 1 above]
As to claim 9, Denoual teaches a method for processing a media file, the method comprising: obtaining the media file comprising a subpicture track comprising a sample entry and samples; [abstract; fig. 1-3; figs. 5-6; figs. 8-10; ¶ 0051-0057; ¶ 0064-0068; ¶ 0074-0078; ¶ 0117-0118; ¶ 0144-0148] parsing the subpicture track; and parsing the sample entry and the samples for the subpicture track; [fig. 6; fig. 8; ¶ 0067-0068; ¶ 0117-0118; ¶ 0145-148] wherein a sample entry type of the sample entry is one of a 'vvs1', a 'vvcl' or a 'vvil', and wherein the sample entry and the samples in the subpicture track are configured without non-video coding layer (non-VCL) network abstraction layer (NAL) units.  [abstract; fig. 1-3; figs. 5-6; figs. 8-10; ¶ 0051-0057; ¶ 0061-0068; ¶ 0074-0078; ¶ 0117-0118; ¶ 0144-0148]
Denoual does not explicitly teach generating the media file comprising the subpicture track, wherein a sample entry type of the sample entry is one of a 'vvs1', a 'vvcl' or a 'vvil', and wherein the sample entry and the samples in the subpicture track are configured without non-video coding layer (non-VCL) network abstraction layer (NAL) units, wherein based on the subpicture track comprising the sample entry of which the sample entry is ‘vvc1’ or vvi1’, the sample entry and the samples in the subpicture track are configured without the non-VCL NAL units.  
Wang teaches teach generating the media file comprising the subpicture track, wherein a sample entry type of the sample entry is one of a 'vvs1', a 'vvcl' or a 'vvil', wherein the sample entry and the samples in the subpicture track are configured without non-video coding layer (non-VCL) network abstraction layer (NAL) units, wherein based on the subpicture track comprising the sample entry of which the sample entry is ‘vvc1’ or vvi1’, the sample entry and the samples in the subpicture track are configured without the non-VCL NAL units.  [table 4 pg. 14; ¶ 0025; ¶ 0116-0121; ¶ 0160-0185; ¶ 0238-0251; ¶ 0254-0259] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Wang with the teachings of Denoual for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Wang in order to improve the similar device (apparatus, method, or product) of Denoual in the same way and yield the predictable result of improved coding efficiency.	
Denoual (modified by Wang) does not explicitly teach wherein based on the subpicture track comprising the sample entry of which the sample entry is ‘vvc1’ or vvi1’, the sample entry and the samples in the subpicture track are configured without the non-VCL NAL units. 
Wang-2 teaches further teaches the wherein based on the subpicture track comprising the sample entry of which the sample entry, the sample entry and the samples in the subpicture track are configured without the non-VCL NAL units. [5.47 Definition of sub-sample for AVC; 6.5.9 Definition of a sub-sample for SVC ; 8.4.8 Definition of a sub-sample for HEVC]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wang2 with the teachings of Denoual (modified by Wang) for the benefit of combining prior art elements of a known techniques and standard to yield a predictable result standard compliance and coding efficiency.
As to claim 11, Denoual (modified by Wang) teaches, using the motivation above, the limitations of claim 9. Denoual teaches wherein based on the subpicture track containing a conforming VVC bitstream, the subpicture track comprises the sample entry of which the sample entry type is the 'vvcl' or the 'vvi1'.  [abstract; fig. 1-3; figs. 5-6; figs. 8-10; ¶ 0051-0057; ¶ 0061-0068; ¶ 0074-0078; ¶ 0117-0118; ¶ 0144-0148]
As to claim 12, Denoual (modified by Wang) teaches, using the motivation above, the limitations of claim 9. Wang teaches wherein the sample entry and the samples in the subpicture track are configured without the non-VCL NAL units regardless of the sample entry type. [table 4 pg. 14; ¶ 0160-0185; ¶ 0238-0251; ¶ 0254-0259]
As to claim 13, Denoual (modified by Wang) teaches, using the motivation above, the limitations of claim 9. Wang teaches wherein the non-VCL NAL units include decoding capability information (DCI), operating point information (OPI), video parameter set (VPS), sequence parameter set (SPS), picture parameter set (PPS), access unit delimiter (AUD), picture header (PH), end of sequence (EOS), and end of bitstream (EOB) NAL units.  [¶ 0160-0185; ¶ 0238-0251; ¶ 0254-0259]
As to claim 14, Denoual (modified by Wang) teaches, using the motivation above, the limitations of claim 13. Denoual teaches wherein the non-VCL NAL units further include access unit-level (AU-level) or picture-level non-VCL NAL units.  [abstract; fig. 1-3; figs. 5-6; figs. 8-10; ¶ 0051-0057; ¶ 0064-0068; ¶ 0074-0078; ¶ 0117-0118; ¶ 0144-0148]
As to claim 16, Denoual (modified by Wang), using the motivation above, teaches a media file processing apparatus for processing a media file by performing the method for processing a media file of claim 9.  [fig. 1; see the rejection of claim 9 above]
As to claim 15, Denoual (modified by Wang) teaches, using the motivation above, the limitations of claim 9. Wang teaches wherein based on the sample entry type being the 'vvs1', the subpicture track contains only one sample entry and the subpicture track is referenced by at least one base track, and wherein based on the sample entry type being one of the 'vvs1', the 'vvc 1' or the 'vvi1', the sample entry and the samples in the subpicture track are configured without the non-VCL NAL units.  [table 4 pg. 14; ¶ 0160-0185; ¶ 0238-0251; ¶ 0254-0259]
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483